 Case 3:18-cv-02862-M-BH Document 55 Filed 01/28/20               Page 1 of 3 PageID 423



                                United States District Court
                                Northern District of Texas
                                      Dallas Division

 Bertrum Jean et al.,                          §
       Plaintiffs,                             §
                                               §
 v.                                            §      Civil Action No. 3:18-cv-02862-M
                                               §
 The City of Dallas, Texas and                 §
 Amber Guyger,                                 §
       Defendants.                             §

            Defendant Amber Guyger’s Motion for Withdrawal of Counsel

       Defendant Amber Guyger (“Guyger”) files this motion for withdrawal of counsel, and

shows the following:

       1.      The costs of Guyger’s defense in this action have, until now, been paid by the

City of Dallas ("City") under the City of Dallas Officer and Employee Liability Plan (“Plan”),

found in chapter 31A of the Dallas City Code. In connection with providing that defense, the

City retained Mark E. Goldstucker to represent Guyger in this action and agreed to pay his

reasonable fees and expenses.

       2.      On October 1, 2019, a jury in Dallas County, Texas, found Guyger guilty of the

intentional and knowing violation of a penal statute of the State of Texas, arising out of the

same events on which this action is based. A claim against an officer or employee based on

conduct resulting in such a conviction is excluded from coverage under the Plan.

       3.      The City has now notified Guyger that, because of Guyger’s criminal conviction,

the City will no longer pay the costs of Guyger’s defense, including the fees and expenses of

her attorney, in this action.




Defendant Amber Guyger’s Motion for Withdrawal of Counsel                              -Page 1
 Case 3:18-cv-02862-M-BH Document 55 Filed 01/28/20               Page 2 of 3 PageID 424



       4.     Guyger requests that her current be permitted to withdraw as counsel of

record for Guyger.

       5.     Guyger is unable to pay the fees for her current counsel of record, Mark E.

Goldstucker, to continue representing her in this action and therefore requests that the

attorney be allowed to withdraw from representing her. Guyger understands that such

withdrawal will leave her without attorney representation in this action and that, unless she

retains another attorney at a future date, she will be representing herself.

       6.     Prior to withdrawal, her current attorney will ensure that any actions with

deadlines in the next 30 days are completed and that Guyger is aware of all other case

matters.

       7.     This withdrawal is not sought for delay only. By her signature below, Guyger

approves the requested withdrawal.

       Wherefore, Defendant Amber Guyger requests that this motion be granted and

that the Court order the Clerk of the Court to remove Mark E. Goldstucker as counsel of

record for Guyger.

                                               Respectfully submitted,

                                               _ s/ Mark E. Goldstucker__________________
                                               Mark E. Goldstucker
                                               State Bar of Texas No. 08104100
                                               Law Office of Mark E. Goldstucker
                                               300 North Coit Road, Suite 1125
                                               Richardson, Texas 75080
                                               Telephone: 972-479-1112
                                               Fax: 972-479-1113
                                               mgoldstucker@gmail.com

                                               Attorney for Defendant Amber Guyger




Defendant Amber Guyger’s Motion for Withdrawal of Counsel                             -Page 2
 Case 3:18-cv-02862-M-BH Document 55 Filed 01/28/20             Page 3 of 3 PageID 425




                                              Amber Guyger

                                              Date:-~
                                                    ) _--_ \   ~--~ a-.. . .D. ~

                                Certificate of Conference

       On the _ _ day of _ _ _ _ _ _~ 2020, the undersigned attorney for Guyger

conferred by email with Plaintiffs' attorney, Daryl K. Washington, regarding this motion.

Mr. Washington stated that [Plaintiffs are not opposed/ Plaintiffs are opposed.]

                                                 .
                                               s/ Mark E. Goldstucker
                                              Mark E. Goldstucker




                                  Certificate of Service

       On the _ _ day of _ _ _ _ _ _~ 2020, a copy of the foregoing document was

served electronically through the Court's ECF system on all counsel of record, and by

United States mail to Defendant Amber Guyger.

                                               s/ Mark E. Goldstucker
                                              Mark E. Goldstucker




Defendant Amber Guyger's Motion for Withdrawal of Counsel                          -Page 3
